Citation Nr: 0701993	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as noncompensable.  

2.  Entitlement to service connection for residuals of 
fracture of the left hand.  

3.  Entitlement to service connection for bilateral foot 
disorder.  

4.  Entitlement to service connection for bilateral ankle 
disorder.  

5.  Entitlement to service connection for bilateral knee 
disorder.

6.  Entitlement to service connection for bilateral hip 
disorder.  

7.  Entitlement to service connection for low back disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1945 to 
April 1947, July 1948 to October 1950, and from October 1950 
to March 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2002, February 2004, and February 2005 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2006 the veteran testified at a videoconference 
Board hearing.  

The issues of an initial increased rating for a bilateral 
hearing disorder, service connection for bilateral foot 
disorder and residuals of fracture of the left hand are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  There is no medical diagnosis of a bilateral knee 
disorder.  

2.  There is no medical diagnosis of a bilateral hip 
disorder.  

3.  There is no medical diagnosis of a bilateral ankle 
disorder.  

4.  The veteran's low back disorder is not due to service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorder was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran's bilateral hip disorder was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The veteran's bilateral ankle disorder was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The veteran's low back disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the February 2003 and November 2005 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
did not provided VCAA notice to the veteran prior to all the 
rating decisions on appeal.  However, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the December 2003 and November 2005 VCAA letters, RO 
informed the appellant of the applicable laws and 
regulations regarding these claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  An April 2002 response from the 
Personnel Information Exchange System indicated that the 
veteran's service medical records were destroyed by fire.  
The Board notes that if service medical records are presumed 
missing, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board finds that the necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claims, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  The veteran testified at a videoconference 
hearing in November 2006.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran argues that his disabilities are the result of 
being with the paratroopers during service and making hard 
landings in training jumps.  Available service medical 
records, to include the March 1956 separation examination, 
are negative for any of the claimed disorders.  Information 
from hospital admission cards created on March 27, 2002 by 
the Office of the Surgeon General for the year 1954 doesn't 
show any of the alleged disorders.  The veteran was afforded 
a VA examination for his joints in April 2003.  While the 
claims folder was not available during the examination, the 
veteran has not been prejudiced by this given that his 
available service medical records and other medical records 
are negative for the claimed disabilities.  During the 
examination, the veteran reported that he had no specific 
injury when he was on active duty during jumps, although he 
did get some jolts of the back.  He stated he never had any 
treatment for his back, and no specific injuries to hips, 
knees and ankles during service.  For about 20 years after 
service the veteran worked as a painter.  X-rays of the knees 
were normal, x-rays of the spine showed minimal degenerative 
changes with no significant joint space narrowing.  The 
diagnosis was lumbosacral strain of the back, "very mild 
like it is not related to any specific injuries in the 
back," with no associated neuropathy; no knee pathology, no 
hip pathology, and no ankle pathology.  The examiner opined 
that it is likely as not that these disorders are unrelated 
to any active duty time.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
claimed back, bilateral knee, hip and ankle disorders are 
related to service.  The veteran's March 1956 separation 
examination does not indicate any of these disabilities.  The 
Board finds it significant that a competent medical 
professional during the time of this examination did not note 
any of the alleged disabilities.  Furthermore, the April 2003 
VA examination does not relate the veteran's current back 
disorder to service and found no pathology for his knees, 
hips, and ankles.  There is no other medical evidence in the 
claims folder to contradict this opinion.  The Board is led 
to the conclusion that the evidence is against a finding that 
the veteran has low back, bilateral knee, hip, and ankle 
disorders related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for low back, bilateral 
knee, hip and ankle disorders is denied.  To this extent the 
appeal is denied.  




REMAND

The veteran during his November 2006 Board hearing testified 
that a tumor was discovered inside his ear causing further 
hearing loss.  A May 2006 VA MRI showed an enlarged left 
internal auditory canal enhancing lesion and right parietal 
infarct and right pontine lacunar infarcts.  Thus a VA 
examination is warranted to determine the current level of 
severity of the veteran's hearing disorder.  

The veteran claims that he fractured his hand in service and 
that his bilateral foot disorder is due to training jumps.  
Given that his service medical records are incomplete and the 
veteran has not been afforded a VA examination for these 
disorders, a VA examination also is warranted for these 
disabilities.  

The Board notes that the veteran in his October 2002 notice 
of disagreement indicated that he fractured his right hand, 
however his claim has been developed as service connection 
for residuals of fracture of the left hand, he has been 
granted service connection for a left hand scar, and he had a 
November 2006 Board hearing, which included his service 
connection claim for residuals of fracture of the left hand.  
Thus there appears to be a clerical error in the October 2002 
notice of disagreement.  The veteran is hereby informed that 
if he indeed is claiming service connection for his right 
hand, he needs to submit clarification regarding this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
bilateral foot disorder and left hand 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
foot disorder and left hand disorder is 
related to service.  A detailed rationale 
for all opinions expressed should be 
furnished.

2.  The veteran should then be afforded a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  His claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  A complete rationale should 
be provided for all opinions expressed.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


